Case 5:18-cv-02658-DSF-SP Document 22 Filed 05/15/19 Page 1 of 13 Page ID #:88
  1
  2
  3
  4
  5
  6
  7
  8                            UNITED STATES DISTRICT COURT
                              CENTRAL DISTRICT OF CALIFORNIA
  9
  10 JAMES RUTHERFORD                       CASE NO:
                                            5:18−cv−02658−DSF−SP
  11                   Plaintiffs,
                                            ORDER RE: COURT TRIAL
  12          v.
                                            I.    ORDER RE DEADLINES:
       SAIGON DISH , et al.
  13
                                            A.    Adding Parties and Amending
  14                                              Pleadings: 7/22/2019

  15                  Defendants.           B.    Discovery Cut−Off:
                                                  10/31/2019
  16                                        C.    Expert Witness Exchange Deadline:
                                                   Initial: 11/8/2019;
  17                                               Rebuttal: 11/22/2019;
                                                   Cut−off: 12/6/2019
  18
                                            D.    Motion Hearing Cut−off:
                                                  2/10/2020
  19
                                            E.    ADR Cut−off:
  20                                              2/24/2020

  21                                        F.    Final Pre−Trial Conference:

                                                  4/20/2020 at 03:00 PM
  22
                                            G.    Trial Date:
  23                                              5/19/2020 at 08:30 AM
                                                  Trial Estimate: 2−4 day(s)
  24
                                            II.   ORDER RE TRIAL
  25                                              PREPARATION

  26                                        III. ORDER GOVERNING
                                                 CONDUCT OF ATTORNEYS
  27                                             AND PARTIES

  28    ///

  (revised as of 1/22/2019)                 1
Case 5:18-cv-02658-DSF-SP Document 22 Filed 05/15/19 Page 2 of 13 Page ID #:89
  1
                                               I
  2                                     DEADLINES
  3
  4          A.       PARTIES/PLEADINGS

  5          The Court has established a cut−off date for adding parties or amending
  6     pleadings. All motions to add parties or to amend the pleadings must be noticed
  7     to be heard on or before the cut−off date. All unserved parties will be dismissed
  8     at the time of the pretrial conference pursuant to Local Rule 16−8.1.
  9          B.      DISCOVERY AND DISCOVERY CUT−OFF
  10         1. Discovery Cut−off: The Court has established a cut−off date for
  11    discovery, including expert discovery, if applicable. This is not the date by which
  12    discovery requests must be served; it is the date by which all discovery, including

  13    all hearings on any related motions, is to be completed.
  14         2. Discovery Disputes: Counsel are expected to comply with all Local
  15    Rules and the Federal Rules of Civil Procedure concerning discovery. Whenever
  16    possible, the Court expects counsel to resolve discovery problems among
  17    themselves in a courteous, reasonable, and professional manner. The Court

  18    expects that counsel will adhere strictly to the Civility and Professionalism

  19    Guidelines (which can be found on the Court’s website under “Attorney

  20    Information›Attorney Admissions”.
  21         3. Discovery Motions: Any motion challenging the adequacy of discovery
  22    responses must be filed, served, and calendared sufficiently in advance of the
  23    discovery cut−off date to permit the responses to be obtained before that date, if
  24    the motion is granted.

  25         4. Depositions: All depositions shall commence sufficiently in advance of

  26    the discovery cut−off date to permit their completion and to permit the deposing
  27    party enough time to bring any discovery motions concerning the deposition
  28    before the cut−off date. Given the requirements to “meet and confer,” and notice

  (revised as of 1/22/2019)                     2
Case 5:18-cv-02658-DSF-SP Document 22 Filed 05/15/19 Page 3 of 13 Page ID #:90
  1
        requirements, in most cases a planned motion to compel must be discussed with
  2     opposing counsel at least six weeks before the cut−off.
  3          5. Written Discovery: All interrogatories, requests for production of
  4     documents, and requests for admissions must be served sufficiently in advance of

  5     the discovery cut−off date to permit the discovering party enough time to
  6     challenge (via motion practice) responses deemed to be deficient.
  7          6. Expert Discovery: All disclosures must be made in writing. The parties
  8     should begin expert discovery shortly after the initial designation of experts. The
  9     final pretrial conference and trial dates will not be continued merely because
  10    expert discovery is not completed. Failure to comply with these or any other
  11    orders concerning expert discovery may result in the expert being excluded as a
  12    witness.

  13         C.      LAW AND MOTION
  14         The Court has established a cut−off date for the hearing of motions. All
  15    motions must be noticed so that the hearing takes place on or before the motion
  16    cut−off date. Counsel must provide Chambers with conformed Chambers copies
  17    of all documents. Chambers copies should not be put in envelopes. Counsel

  18    should consult the Court’s Standing Order, previously provided, to determine the

  19    Court’s requirements concerning motions. A copy of the Standing Order is also

  20    available on the Court’s website at www.cacd.uscourts.gov›Judges’ Procedures
  21    and Schedules›Hon. Dale S. Fischer.
  22         D.       FINAL PRETRIAL CONFERENCE
  23         1. A final pretrial conference date has been set pursuant to Rule 16 of the
  24    Federal Rules of Civil Procedure and Local Rule 16−8. Unless excused for good

  25    cause, each party appearing in this action shall be represented at the final pretrial

  26    conference by the attorney who is to have charge of the conduct of the trial on
  27    behalf of such party. Counsel should be prepared to discuss streamlining the trial,
  28    including presentation of testimony by deposition excerpts or summaries, time

  (revised as of 1/22/2019)                      3
Case 5:18-cv-02658-DSF-SP Document 22 Filed 05/15/19 Page 4 of 13 Page ID #:91
  1
        limits, stipulations as to undisputed facts, and qualification of experts by admitted
  2     resumés. The Court encourages, but does not require, counsel to agree to submit
  3     direct testimony of witnesses by way of declaration or written statement
  4     confirmed under oath by the witness. See Local Rule 16−11.2(b).
  5           E.      ALTERNATIVE DISPUTE RESOLUTION (ADR)
  6                  PROCEDURES/NOTICE OF SETTLEMENT
  7           1. An ADR procedure must be identified in every case pursuant to Local
  8     Rule 16−15, et seq. The Court will normally be guided by counsel’s agreement
  9     as to what procedure is appropriate for the case and when the optimum time for
  10    that procedure is. Counsel must complete an ADR proceeding no later than the
  11    date set by the Court at the scheduling conference. Not to the exclusion of other
  12    procedures, the following are available:
  13               (a)        a settlement conference before the magistrate
  14                          judge assigned to the case;
  15               (b)        a mediation before a neutral selected from
  16                          the Court mediation Panel;
  17               (c)        the employment (at the parties’ expense) of
  18                          a private judge, mediator, or arbitrator.
  19          If counsel have received a Notice to Parties of Court−Directed ADR
  20    Program, the parties may choose option (2) or (3) but may not choose option (1).
  21          2. No case will proceed to trial unless all parties, including the principals
  22    of all corporate parties, have appeared personally at an ADR proceeding.
  23                                              II
  24
  25                          ADDITIONAL TRIAL PREPARATION
  26
  27          A.      MOTIONS IN LIMINE
  28          All motions in limine must be filed at least three weeks before the final

  (revised as of 1/22/2019)                         4
Case 5:18-cv-02658-DSF-SP Document 22 Filed 05/15/19 Page 5 of 13 Page ID #:92
  1
        pretrial conference. Counsel are to meet and confer with opposing counsel to
  2     determine whether opposing counsel intends to introduce the disputed evidence,
  3     and to attempt to reach an agreement that would obviate the motion. Opposition
  4     must be filed two weeks before the final pretrial conference. The Court will rule

  5     on motions in limine at the final pretrial conference. Motions in limine should
  6     address specific issues (i.e., not “to exclude all hearsay,” etc.). Motions in limine
  7     should not be disguised motions for summary adjudication of issues. Each side is
  8     limited to five motions in limine, unless the Court orders otherwise.
  9          B.      PROPOSED FINDINGS OF FACT AND CONCLUSIONS OF
  10                 LAW
  11         1. For any matter requiring findings of fact and conclusions of law,
  12    counsel for each party shall, no later than 21 days before trial, file with the Court

  13    and serve on opposing counsel that party’s proposed findings of fact and

  14    conclusions of law in the format specified in Local Rule 52−3.
  15         2. Ten days before the trial date, each counsel shall file with the Court and
  16    serve on opposing counsel a copy of the opposing party’s proposed findings of
  17    fact and conclusions of law, marked as follows:

  18               (a) Strike through those portions the party disputes;

  19               (b) Bold those portions the party admits; and

  20               (c) Underline those portions the party admits but considers irrelevant.

  21         The parties may agree to and advise the Court of some other method of
  22    differentiating among these three categories, such as color coding.
  23         3. Counsel need not make a uniform determination as to an entire proposed
  24    finding or conclusion. Counsel may agree with a portion, dispute another portion,

  25    and consider a portion irrelevant. Counsel are urged, however, to have only a

  26    single fact or conclusion of law contained in each paragraph.

  27         4. The parties may submit supplemental proposed findings of fact and
  28    conclusions of law during the course of the trial. If more than five supplemental

  (revised as of 1/22/2019)                      5
Case 5:18-cv-02658-DSF-SP Document 22 Filed 05/15/19 Page 6 of 13 Page ID #:93
  1
        findings are proposed, the same designating procedure should be used.
  2              5. Each party must submit its own unmarked proposed findings of fact and
  3     conclusions of law to the Chambers e−mail box in Word or WordPerfect format.
  4              C.     TRIAL EXHIBITS

  5              1. Counsel are to prepare their exhibits for presentation at the trial by

  6     placing them in binders indexed by exhibit number with tabs or dividers on the

  7     right side. Counsel shall submit to the Court an original and one copy of the
  8     binders. The exhibits shall be in three−ring binders labeled on the spine portion

  9     of the binder as to the volume number and contain an index of each exhibit

  10    included in the volume. Exhibits must be numbered in accordance with Local

  11    Rule 16.6.

  12             2. The Court requires that the following be submitted to the Courtroom

  13    Deputy Clerk (“CRD”) on the first day of trial:

  14                  (a) The original exhibits with the Court’s exhibit tags, yellow tags

  15    for plaintiff and blue tags for defendant, shall be stapled to the front of the exhibit

  16    on the upper right−hand corner with the case number, case name, and exhibit

  17    number placed on each tag.

  18                  (b) One bench book with a copy of each exhibit tabbed with

  19    numbers as described above for use by the Court. (Exhibit tags are not necessary

  20    on this copy.)

  21                  (c) Three copies of exhibit lists.

  22                  (d) Three copies of witness lists in the order in which the witnesses

  23    may be called to testify.

  24             3. All counsel are to meet not later than ten days before trial and to

  25    stipulate, so far as is possible, to foundation, to waiver of the best evidence rule,

  26    and to those exhibits that may be received into evidence at the start of the trial.

  27    The exhibits to be so received will be noted on the extra copies of the exhibit

  28    lists.

  (revised as of 1/22/2019)                          6
Case 5:18-cv-02658-DSF-SP Document 22 Filed 05/15/19 Page 7 of 13 Page ID #:94
  1
             D.       TRIAL
  2          Trial days are Tuesday through Friday from 8:00 a.m. to 2:00 p.m. with
  3     three fifteen−minute breaks. If the Court is engaged in a jury trial, this court trial
  4     may be conducted during the afternoons if the parties prefer that approach to a

  5     continuance.
  6
  7                                            III
  8
  9                    CONDUCT OF ATTORNEYS AND PARTIES
  10
  11         A.       OPENING STATEMENTS, EXAMINING WITNESSES, AND
  12                 SUMMATION

  13         1. Counsel must use the lectern for opening statements, examination of

  14    witnesses, and summation.

  15         2. Counsel must not consume time by writing out words, drawing charts or
  16    diagrams, etc. Counsel may do so in advance.
  17         3. The Court will honor (and may establish) reasonable time estimates for

  18    opening statements and closing arguments, examination of witnesses, etc.

  19         B.      OBJECTIONS TO QUESTIONS

  20         1. Counsel must not use objections for the purpose of making a speech,

  21    recapitulating testimony, or attempting to guide the witness.

  22         2. When objecting, counsel must rise to state the objection and state only
  23    that counsel objects and the legal ground of objection. If counsel wishes to argue
  24    an objection further, counsel must ask for permission to do so.

  25         C.      GENERAL DECORUM

  26         1. Counsel should not approach the CRD or the witness box without

  27    specific permission. If permission is given, counsel should return to the lectern

  28    when their purpose has been accomplished. Counsel should not question a

  (revised as of 1/22/2019)                       7
Case 5:18-cv-02658-DSF-SP Document 22 Filed 05/15/19 Page 8 of 13 Page ID #:95
  1
        witness at the witness stand.
  2          2. Counsel should rise when addressing the Court, and when the Court
  3     enters or leaves the courtroom.
  4          3. Counsel should address all remarks to the Court. Counsel are not to

  5     address the CRD, the court reporter, persons in the audience, or opposing
  6     counsel. If counsel wish to speak with opposing counsel, counsel must ask
  7     permission to do so. Any request for the re−reading of questions or answers shall
  8     be addressed to the Court. Such requests should be limited. Repeated requests
  9     may not be granted.
  10         4. Counsel should not address or refer to witnesses or parties by first
  11    names alone. Young witnesses (under 14) may, however, be addressed and
  12    referred to by first names.

  13         5. Counsel must not offer a stipulation unless counsel has conferred with
  14    opposing counsel and has verified that the stipulation will be acceptable.
  15         6. While Court is in session, counsel must not leave counsel table to confer
  16    with any personnel or witnesses in the back of the courtroom unless permission
  17    has been granted in advance.

  18         7. Counsel should not by facial expression, nodding, or other conduct

  19    exhibit any opinion, adverse or favorable, concerning any testimony being given

  20    by a witness. Counsel should admonish counsel’s own clients and witnesses to
  21    avoid such conduct.
  22         8. Where a party has more than one lawyer, only one may conduct the
  23    direct or cross−examination of a particular witness, or make objections as to that
  24    witness.

  25         D.       PROMPTNESS OF COUNSEL AND WITNESSES

  26         1. The Court makes every effort to begin proceedings at the time set.
  27    Promptness is expected from counsel and witnesses. Once counsel are engaged in
  28    trial, this trial is counsel’s first priority. The Court will not delay the trial except

  (revised as of 1/22/2019)                        8
Case 5:18-cv-02658-DSF-SP Document 22 Filed 05/15/19 Page 9 of 13 Page ID #:96
  1
        under extraordinary circumstances. The Court will advise other courts that
  2     counsel are engaged in trial in this Court on request.
  3          2. If a witness was on the stand at a recess, counsel must have the witness
  4     back on the stand, ready to proceed, when the court session resumes.

  5          3. If a witness was on the stand at adjournment, counsel must have the
  6     witness adjacent to, but not on the stand, ready to proceed when the court session
  7     resumes.
  8          4. Counsel must notify the CRD in advance if any witness should be
  9     accommodated based on a disability or for other reasons.
  10         5. No presenting party may be without witnesses. If counsel has no more
  11    witnesses to call and there is more than a brief delay, the Court may deem that
  12    party to have rested.

  13         6. The Court attempts to cooperate with professional witnesses and will,
  14    except in extraordinary circumstances, accommodate them by permitting them to
  15    be called out of sequence. Counsel must anticipate any such possibility and
  16    discuss it with opposing counsel. If there is an objection, counsel must confer
  17    with the Court in advance.

  18         E.      EXHIBITS

  19         1. Each counsel should keep counsel’s own list of exhibits and should note

  20    when each has been admitted into evidence.
  21         2. Each counsel is responsible for any exhibits that counsel secures from
  22    the CRD and must return them before leaving the courtroom at the end of the
  23    session.
  24         3. An exhibit not previously marked should, at the time of its first mention,

  25    be accompanied by a request that the CRD mark it for identification. To save

  26    time, counsel must show a new exhibit to opposing counsel before it is mentioned
  27    in Court.
  28         4. Counsel are to advise the CRD of any agreements they have with

  (revised as of 1/22/2019)                     9
Case 5:18-cv-02658-DSF-SP Document 22 Filed 05/15/19 Page 10 of 13 Page ID #:97
   1
        respect to the proposed exhibits and as to those exhibits that may be received so
   2    that no further motion to admit need be made.
   3         5. When referring to an exhibit, counsel should refer to its exhibit number
   4    whenever possible. Witnesses should be asked to do the same.

   5         6. Counsel must not ask witnesses to draw charts or diagrams nor ask the
   6    Court’s permission for a witness to do so. If counsel wishes to question a witness
   7    in connection with graphic aids, the material must be fully prepared before the
   8    court session starts.
   9         F.      DEPOSITIONS
   10        1. All depositions to be used at trial, either as evidence or for
   11   impeachment, must be with the CRD on the first day of trial or such earlier date
   12   as the Court may order. Counsel should verify with the CRD that the relevant

   13   deposition is in the CRD’s possession.
   14        2. In using depositions of an adverse party for impeachment, either one of
   15   the following procedures may be adopted:
   16              (a) If counsel wishes to read the questions and answers as alleged
   17   impeachment and ask the witness no further questions on that subject, counsel

   18   shall first state the page and line where the reading begins and the page and line

   19   where the reading ends, and allow time for any objection. Counsel may then read

   20   the portions of the deposition into the record.
   21              (b) If counsel wishes to ask the witness further questions on the
   22   subject matter, the deposition is placed in front of the witness and the witness is
   23   told to read silently the pages and lines involved. Then counsel may either ask
   24   the witness further questions on the matter and thereafter read the quotations, or

   25   read the quotations and thereafter ask further questions. Counsel should have an

   26   extra copy of the deposition for this purpose.
   27        3. Where a witness is absent and the witness’s testimony is offered by
   28   deposition, counsel may (a) have a reader occupy the witness chair and read the

  (revised as of 1/22/2019)                      10
Case 5:18-cv-02658-DSF-SP Document 22 Filed 05/15/19 Page 11 of 13 Page ID #:98
   1
         testimony of the witness while the examining lawyer asks the questions, or (b)
   2     have counsel read both the questions and answers.
   3          G.      USING NUMEROUS ANSWERS TO INTERROGATORIES AND
   4                  REQUESTS FOR ADMISSIONS

   5          Whenever counsel expects to offer a group of answers to interrogatories or
   6     requests for admissions extracted from one or more lengthy documents, counsel
   7     should prepare a new document listing each question and answer, and identifying
   8     the document from which it has been extracted. Copies of this new document
   9     should be given to the Court and opposing counsel. This procedure is intended to
   10    save time.
   11         H.      ADVANCE NOTICE OF UNUSUAL OR DIFFICULT ISSUES
   12         If any counsel has reason to anticipate that a difficult question of law or

   13    evidence will necessitate legal argument requiring research or briefing, counsel
   14    must give the Court advance notice. Counsel are directed to notify the CRD at
   15    the day’s adjournment if an unexpected legal issue arises that could not have been
   16    foreseen and addressed by a motion in limine. See Fed. R. Evid. 103.
   17
   18    N.B. “COUNSEL,” AS USED IN THIS ORDER, INCLUDES PARTIES

   19    APPEARING IN PROPRIA PERSONA.

   20       IT IS SO ORDERED.
   21
        DATED: May 15, 2019                            /s/ Dale S. Fischer
   22                                                 Dale S. Fischer
                                                      United States District Judge
   23
   24
   25
   26
   27
   28

  (revised as of 1/22/2019)                      11
Case 5:18-cv-02658-DSF-SP Document 22 Filed 05/15/19 Page 12 of 13 Page ID #:99
  1
  2
  3
  4
  5
  6
                               UNITED STATES DISTRICT COURT
  7
                              CENTRAL DISTRICT OF CALIFORNIA
  8
                                                     )   CASE NO. CV     DSF( x)
  9                                                  )
                                                     )
  10                                                 )
                                                     )
  11                            Plaintiff(s),        )
                                                     )
  12                                                 )   EXHIBIT LIST
         vs.                                         )
  13                                                 )
                                                     )
  14                                                 )   SAMPLE FORMAT
                                                     )
  15                            Defendant(s).        )
                                                     )
  16
  17      EX. No.             DESCRIPTION                   IDENTIFIED   ADMITTED

  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

  (revised as of 1/22/2019)                     12
                     Case 5:18-cv-02658-DSF-SP Document 22 Filed 05/15/19 Page 13 of 13 Page ID #:100

                                                                   FINAL JOINT TRIAL WITNESS ESTIMATE FORM

CASE: ___________________________                                                                                                           TRIAL DATE: ___________________________


                                                    PARTY CALLING                X−EXAMINER’S
                 WITNESS NAME                        WITNESS AND                   ESTIMATE              DESCRIPTION OF TESTIMONY                         COMMENTS
                                                      ESTIMATE

  1

  2

  3

  4

  5

  6

  7

  8

  9

  10

        TOTAL ESTIMATES THIS PAGE:


                                                                                         Instructions:

(1) List witnesses (last name first); (2) For description, be extremely brief, e.g., “eyewitness to accident” or “expert on standard of care;” (3) Use estimates within fractions of an hour,
rounded off to closest quarter of an hour, e.g., if you estimate 20 minutes, make it .25. An estimate of one and one−half hours would be 1.5. An estimate of three−quarters of an hour
would be .75; (4) Note special factors in “Comments” column, e.g., “Needs interpreter;” (5) Entries may be in handwriting if very neat and legible.




(revised as of 1/22/2019)                                                                     13
